Exhibit 10.4

 

TIVO INC.

 

1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (“Grant Notice”) and this Stock Option
Agreement, TiVo, Inc. (the “Company”) has granted you an option under its 1999
Equity Incentive Plan (the “Plan”) to purchase the number of shares of Common
Stock indicated in the Grant Notice at the exercise price indicated in the Grant
Notice. Defined terms not explicitly defined in this Stock Option Agreement or
the Grant Notice but defined in the Plan shall have the same definitions as in
the Plan.

 

The details of your option are as follows:

 

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding anything to the contrary
in this Section 1 or in the Grant Notice, your option may vest on an accelerated
basis pursuant to Section 11(d) of the Plan and, if applicable, the Change of
Control Terms and Conditions between the Company and Employee dated as of
                    , 20     (the “Change of Control Agreement”).

 

2. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or part of your option. You may elect to make payment of the exercise
price in cash or by or in any manner that is permitted in the Grant Notice,
which may include one or more of the following:

 

(a) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board which, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds; or

 

(b) provided that a the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery of already-owned shares
of Common Stock, held for the period required to avoid a charge to the Company’s
reported earnings, and owned free and clear of any liens, claims, encumbrances
or security interests and valued at its fair market value on the date of
exercise; or

 

(c) payment by a combination of the above methods.

 

3. WHOLE SHARES. Your option may only be exercised for whole shares.



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
are not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your option must also simply with other applicable laws and
regulations governing the option and the option may not be exercised if the
Company determines that the exercise would not be in material compliance with
such laws and regulations.

 

5. TERMS. Except as otherwise may be provided in the Change of Control
Agreement, the term of your option commences on the Date of Grant and expires
upon the earliest of the following:

 

(i) the Expiration Date indicated in the Grant Notice;

 

(ii) the tenth (10th) anniversary of the Date of Grant;

 

(iii) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason;

 

(iv) twelve (12) months after the termination of your Continuous Service due to
Disability; or

 

(v) three (3) months after the termination of your Continuous Service for any
other reason, provided that if during any part of such three (3)-month period
the option is not exercisable solely because of the condition set forth in
Section 4, the option shall not expire until the earlier of the Expiration Date
or until it shall have been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service.

 

To obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all time beginning on the grant date of the
option and ending on the day three (3) months before the date of the option’s
exercise, you must be an employee of the Company, except in the event of your
death or Disability. The Company had provided for extended exercisability of
your option under certain circumstances for your benefit, but cannot guarantee
that your option will be treated as an “incentive stock option” if you exercise
your option more than three (3) months after the date your employment with the
Company terminates.

 

6. EXERCISE.

 

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in the form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular hours, together with such
additional documents as the Company may then require.

 

2



--------------------------------------------------------------------------------

(b) By exercising your option you agree to the following:

 

(i) as a condition to any exercise of your option, the Company may require you
to enter into one or more arrangements providing for the payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
(1) the exercise of your option; (2) the lapse of any substantial risk of
forfeiture to which the shares are subject at the time of exercise; or (3) the
disposition of shares acquired upon such exercise; and

 

(ii) if your option is an incentive stock option, you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of your option that occurs within
two (2) years after the date of your option grant or within one (1) year after
such shares of Common Stock are transferred upon exercise of your option.

 

7. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

 

8. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
there respective stockholders, Board of Directors, Officers or Employees to
continue any relationship which you might have as a Director or Consultant for
the Company or an Affiliate.

 

9. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, address to you at the least address you
provided to the Company.

 

10. GOVERNING PLAN DOCUMENTS. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted and those of the Plan, the
provisions of the Plan shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Agreement is deemed made as of the Date of
Grant set forth in the Grant Notice.

 

TIVO, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

OPTIONEE

 

--------------------------------------------------------------------------------

[Name of Optionee]

 

4